Opinion by
Judge Pryor :
The rendition of the judgment on the amended petition in less-than twenty days from the service of the summons, although erroneous, was but a clerical misprision, and can only be corrected by motion in the court below. Civ. Code, § 578.

Read & Twyman, for appellant.


W. H. Chelf, for appellee.

Although both notes are liens upon the land, they constitute separate and distinct promises to pay. If both had been due, they both might have been declared on in the original petition, but still they constitute different causes of action.
It is made clear from the proof that no such contract as is set up in defendant’s answer was made between the parties. The judgment is affirmed.